 1
                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                 UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 CHRIS LANGER,                )   CV 19-5199-RSWL-PLAx
                                )
13              Plaintiff,      )
                                )   JUDGMENT
14                              )
       v.                       )
15                              )
                                )
16 S & PICO, a California       )
   Limited Liability Company;   )
17 EMMA GIRON; and DOES 1       )
   through 10,                  )
18                              )
                                )
19              Defendants.     )
                                )
20                              )
21     WHEREAS, on March 18, 2020, this Court GRANTED
22 Defendant Emma Giron’s (“Defendant Giron”) Motion for
23 Summary Judgment as to Plaintiff Chris Langer’s
24 (“Plaintiff”) ADA claim [48] against Plaintiff Samuel
25 Love,
26     IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
27 judgment is entered in favor of Defendants as to the
28 ADA claim, in accordance with this Court’s previous
                                1
 1 Order granting Defendant Giron’s Motion for Summary
 2 Judgment.   As the Unruh Act claim has been dismissed
 3 and the Court dismissed Defendant S & Pico, no
 4 defendants remain in this Action, and the clerk shall
 5 close this matter.
 6
 7
 8 IT IS SO ORDERED.
 9
                18
10 DATED: March __, 2020           /s/ Ronald S.W. Lew

11                                 HONORABLE RONALD S.W. LEW
                                   Senior U.S. District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               2
